                                                                                                                         E-FILED
                                                                                     Monday, 25 March, 2019 03:29:12 PM
                                                                                           Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


CHARLISE WILLIAMS,                                                        )
                                                                          )
                                                                          )
              Plaintiff,                                                  )
                                                                          )
              v.                                                          )     19-CV-1005
                                                                          )
SAUL KALLIS and                                                           )
NANNETEE BARNES,                                                          )
                                                                          )
              Defendants.                                                 )
                                                                          )

                                                          MERIT REVIEW OPINION

              Plaintiff filed this case pro se from a federal prison in Waseca,

Minnesota. The case is before the Court for a merit review

pursuant to 28 U.S.C. § 1915A.1 This statute requires the Court to

review a complaint filed by a prisoner to identify the cognizable

claims and to dismiss part or all of the complaint if no claim is

stated.

              In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis (without prepaying the filing fee in full) unless the prisoner is under 
“imminent danger of serious physical injury.”  28 U.S.C. § 1915(g). 

                                                                 Page 1 of 7 
 
conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

                           RDAP and RRC

     Plaintiff applied for and was denied participation in the

Residential Drug Abuse Program for the stated reason that Plaintiff

had not documented a pattern of substance abuse. (d/e 1, p. 23.)

Plaintiff asserts that this denial and the failure to provide a

substitute program to earn sentence reduction was an abuse of

discretion. Plaintiff was also denied placement in a residential

reentry center for the stated reason that Plaintiff did not need the

placement because Plaintiff had a place to go upon release, good

family support, and the ability to save money in prison to help with

her transition. (d/e 1, p. 30.)

     Plaintiff calls this a Bivens action, but Bivens is based on

federal constitutional right. there is no constitutional right to

participate in prison programs, even if those programs give an

opportunity to reduce sentence time. Garza v. Miller, 688 F.2d 480,

486 (7th Cir. 1982)(“There is no constitutional mandate to provide

                                  Page 2 of 7 
 
educational, rehabilitative, or vocational programs, in the absence

of conditions that give rise to a violation of the Eighth

Amendment.”); Goodwin v. Lockett, 2011 WL 13210260 (S.D. Ind.

2011)(“that a particular prisoner is ineligible to participate in

certain programs does not implicate a protected liberty interest,

even though participation in those programs would have provided

him with an opportunity to earn good time credits at a higher

rate.”)(citing Higgason v. Farley, 83 F.3d 807, 809-810 (7th Cir.

1996)).

              There is also no constitutional right to be placed in a

residential reentry center. See Khdeer v. Paul, 2018 Wl 6919637

(D. Minn. 2018)(“Petitioner has no constitutional right to a pre-

release RRC or home confinement placement.”); Wong v. Ponce,

2017 WL 784913 (E.D. Cal. 2017)(“To the extent that petitioner

claims a constitutional right to be housed in a particular place,

such as an RRC, that claim is without merit.”)(citations omitted).2

              If Plaintiff is seeking judicial review of the denials under the

Administrative Procedure Act, 5 U.S.C. §§ 701-706, et seq., that is
                                                            
2
  The court assumes that a Bivens action, rather than a habeas corpus action, is the correct procedure for 
challenging the denial of a request to be placed in a residential reentry center.  See Graham v. Broglin, 922 F.2d 
379, 381 (7th Cir. 1991)(inmate’s claim “seeking a different program or location or environment” is civil rights, not 
habeas). 

                                                               Page 3 of 7 
 
not available. 18 U.S.C. § 3625 prohibits judicial review of these

decisions. See Stanko v. Federal Bureau of Prisons, 2011 WL

3236388 (S.D. Ind. 2011)(denial of RDAP participation not

reviewable under APA)(collecting cases); Durance v. Cross, 2014 WL

285095 (S.D. Ill. 2014)(decision to expel inmate from RDAP not

reviewable under APA); Tiger v. Rios, 2013 WL 2181132

(C.D.Ill.)(denial of RDAP program not reviewable under APA);

Santiago-Lebron v. Parole Com’m, 767 F.Supp.2d 1340, 1351 (S.D.

Fla. 2011)(decision to deny placement on RDAP not subject to

judicial review); Bernard v. Roal, 716 F.Supp.2d 354 (S.D.N.Y

2010)(judicial review of denials of RDAP and RRC not available

under APA). Further, Plaintiff’s allegations do not allow any

plausible inference of an abuse of discretion. The attachments to

the complaint suggest that the prison considered the relevant

factors and made reasoned decisions. Disagreement with the

decisions is not a sufficient basis to overturn the decisions.

                         Transfer to Waseca

     On or around May 8, 2018, Plaintiff was transferred from

Pekin Federal Prison Camp to the Sangamon County Jail. On or

around May 20, 2018, Plaintiff was transferred from the Sangamon

                               Page 4 of 7 
 
County Jail to the Waseca Federal Correctional Institution, where

Plaintiff remains.

     Plaintiff alleges that this transfer was in retaliation for

Plaintiff’s contact with Senator Durbin’s office and to avoid sending

Plaintiff to an RRC. According to a document attached to the

complaint, though, Plaintiff was transferred to the Sangamon

County Jail due to an investigation which determined that Plaintiff

was creating a hostile environment at Pekin through false

accusations. (d/e 1, p. 39.) The document further recommended

Plaintiff’s transfer to another minimum security facility. This does

not mean the document’s statements are true, but Plaintiff does not

address them nor offer any factual allegations to support her

conclusory that her transfer was in retaliation for contacting

Senator Durbin’s office.

     Assuming for purposes of this order only that Bivens extends

to First Amendment retaliation claims, no plausible inference can

be drawn from the current factual allegations that the reason for

Plaintiff’s transfer, in part or whole, was to retaliate against Plaintiff

for contacting Senator Durbin. Plaintiff’s allegation that she was

transferred to avoid placing her in an RRC does not state a claim

                                 Page 5 of 7 
 
and is hard to understand since that placement had already been

denied and was not overturned.

                    Conditions of Confinement

     Plaintiff makes various vague allegations about her difficulties

living in prison, including unspecified medical issues and feeling

like a minority because she is heterosexual, but the court cannot

discern a constitutional violation from them. Additionally,

challenges to incidents or conditions in Plaintiff’s Minnesota prison

would belong Minnesota state or federal courts. Plaintiff will be

given an opportunity to file an amended complaint detailing the

conditions she endured in Pekin.

IT IS ORDERED:


     1)    Plaintiff's complaint is dismissed without prejudice for

failure to state a claim pursuant to 28 U.S.C. § 1915A.


     2) Plaintiff may file an amended complaint by April 30, 2019.

If Plaintiff does not file an amended complaint or Plaintiff’s

amended complaint still fails to state a claim, then this action will

be dismissed for failure to state a claim and a strike will be

assessed against Plaintiff pursuant to 28 U.S.C. 1915(g). If Plaintiff


                                Page 6 of 7 
 
files an amended complaint, the amended complaint will replace the

original complaint. Piecemeal amendments are not permitted.


ENTERED: March 25, 2019


FOR THE COURT:


                                  s/Harold A. Baker
                                  HAROLD A. BAKER
                              UNITED STATES DISTRICT JUDGE




                             Page 7 of 7 
 
